Title: From Thomas Jefferson to Arthur S. Brockenbrough, 3 November 1821
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Nov. 3. 21.
I have recieved your favor of yesterday, and should really think  that as we have no such profession as that of measurer in our part of the country, we are under no obligation to seek them from other and distant places. if there be a difference on the mode of measuring, that might be arbitrated as well as any thing else.Did we not on some occasion lay it down with the undertakers that messrs Divers and Minor were to be the general arbitrators? I have some thought we did and that mr Dinsmore particularly will recollect it. if we did not, then to be sure the other party has an equal right in naming. but I think both should have a negative on the choice of the other. affectionately YoursTh: Jefferson